Citation Nr: 0310030	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes


WITNESSES AT HEARING ON APPEAL

Appellant and psychiatrist




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefits 
sought.  

The claim of entitlement to service connection for PTSD will 
be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for hypertension has been developed.  

2.  Arterial hypertension was not demonstrated during the 
veteran's service or within a year after service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 


CONCLUSION OF LAW

Arterial hypertension was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in November 2001 and a 
Supplemental Statement of the Case also dated in November 
2001.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection for certain conditions 
such as hypertension may also be granted on a presumptive 
basis if shown to a compensable degree within one year of 
separation from service.  Alternatively, the nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this case, the records reflects that hypertension was not 
manifest in service or within a year thereafter.  In fact, 
the record demonstrates the condition first appeared in 
January 1984, nearly thirty years after service.  No medical 
authority has associated the claimed disorder to service.  
Under the circumstances, the preponderance of the evidence is 
against the claim.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 


ORDER

Entitlement to service connection for arterial hypertension 
is denied. 


REMAND

The RO determined that the evidence did not demonstrate a 
confirmed diagnosis of PTSD.

As relates to a claim for PTSD, prior to March 7, 1997, 
governing regulations provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

However, to implement changes as set forth in Cohen v. Brown, 
10 Vet. App. 128 (1997), on June 18, 1999 and retroactive to 
March 7, 1997, section 3.304 was amended to read as follows: 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (effective March 7, 1997).

The veteran was awarded a Combat Infantryman's Badge in 
conjunction with his service during the Korean conflict.  The 
veteran was first diagnosed with PTSD in 1997.  His 
psychiatrist, indicating that he graduated the previous June, 
testified at the veteran's personal hearing at the RO in 
August 1997.  At the hearing, he provided a detailed basis 
for his diagnosis of PTSD. 

The veteran was also afforded a VA mental disorders 
examination by a panel of VA physicians.  The VA physicians 
reviewed the veteran's mental history and concluded that the 
appropriate diagnosis was vascular dementia, mild, with 
severe depressive features.  The panel also concluded that 
the veteran did not fulfill the diagnostic criteria for PTSD.  
However, the basis for their conclusion is unclear and it is 
also unclear as to whether they considered the testimony of 
the veteran's psychiatrist.  The Board additionally notes 
that psychological testing of the veteran has not been 
undertaken recently.  Under the circumstances, the Board is 
of the opinion that an additional opinion is necessary to 
reconcile the conflicting diagnoses.

To ensure the VA has met its duty to assist the claimant in 
developing facts pertinent to his claim, this case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
to determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  The claims file must be 
available to the examiner prior to 
completion of any report.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales.  

The examiner must consider the testimony 
of the veteran's private psychiatrist as 
reported in the August 1997 transcript of 
hearing as well as the VA panel 
examination report of December 1997 and 
reconcile the conflicting diagnoses.  

2.  Upon completion of the above 
development and after giving the 
appellant full opportunity to supplement 
the record, if desired, the RO should 
again adjudicate the issue of entitlement 
to service connection for PTSD. 

Should the decision remain adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



